Citation Nr: 0023008	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic acquired back 
disorder as secondary to service-connected impairment of the 
right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1975.

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  


The case was last before the Board of Veterans' Appeals 
(Board) in February 2000.  At that time the Board determined 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder, determined that the claim of service connection for 
a right knee disorder was well grounded, granted entitlement 
to service connection for a right knee disorder, and remanded 
the claim of entitlement to service connection for a back 
disorder as secondary to the service-connected disorder of 
the right knee to the RO for further adjudicatory action.

In March 2000 the RO implemented the Board's decision by 
issuing a rating action reflecting service connection for 
impairment of the right knee with assignment of a 10 percent 
evaluation effective September 29, 1994.  

In May 2000 the RO affirmed the denial of entitlement to 
service connection for a back disorder as secondary to a 
right knee disorder for which service connection had been 
granted.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder as secondary to the service-connected impairment of 
the right knee is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder as secondary to service-connected impairment of the 
right knee is not well granted.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no findings or evidence 
of a back disorder.

An April 1994 private radiographic study concluded in 
diagnostic findings of minimal degenerative changes of the 
lower cervical spine and mid and lower lumbar spine, and 
spine bifida occulta of the first sacral segment, probably of 
no clinical significance.

A June 1998 VA radiographic study shows the lumbar spine 
alignment was normal.  Disc spaces were all normal as were 
vertebral body heights.  There was a transitional vertebra at 
the S1 level with vestigial discs between S1 and S2.  There 
was some osteophyte formation involving the superior aspect 
of the right sacroiliac joint.  It was noted this may 
represent reactive changes secondary to biomechanical effects 
of a transitional vertebra.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disorder which 
is proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a back 
disorder as secondary to his service-connected impairment of 
the right knee must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) a service-connected disease or injury; and (3) competent 
evidence providing a nexus between the two.  Wallin v. West, 
11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

The Board notes that the veteran has been found to have 
degenerative changes of the cervical and lumbar spine, and a 
spina bifida occulta of the first sacral segment.  He is 
service-connected for impairment of the right knee.  However, 
there is no competent medical evidence of record showing a 
nexus his service-connected impairment of the right knee and 
his spinal disorders shown in x-ray studies, either on the 
basis of a direct causal relationship or on the basis of 
aggravation.  Because the veteran has failed to provide 
competent medical evidence of a nexus between a back disorder 
and his service-connected disability of the right knee, his 
claim is not well grounded.

Despite the representative's contentions to the contrary, in 
its May 2000 determination, the RO clearly advised the 
veteran that there was no basis for a grant of service 
connection for a back disorder either as related to his 
period of service or as secondary to his service-connected 
impairment of the right knee.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms, 
such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's back disorder is related to his service-connected 
impairment of the right knee.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991);  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3s 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a back disorder as secondary to service-connected 
impairment of the right knee is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a back disorder as 
secondary to service-connected impairment of the right knee, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

